DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This Office Action response to the Preliminary Amendment filed on 01/17/2020.
Claims 13-18 and 27-34 have been canceled.
Claims 1-12 and 19-26 are pending.
Information Disclosure Statement
The references listed in the Information Disclosure Statement filed on 01/27/2020 have been considered by the examiner (see attached PTO-1449 form or PTO/SB/08A and 08B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (U.S. 20160262077) in view of KIM et al. (U.S. 20170111886).

measuring quality of beams detected from each of the cells (at least [0024] and [0029].  The UE obtains signal measurements for multiple cells consisting of multiple control beams. The UE in the mmW system detects multiple control beams associated with one or more mmW cells.); 
for each of the cells, deriving cell quality based on the quality of the beams from the cell (at least [0024] and [0029]-[0038].  Based on the measurement, the UE can determine a set of candidate control beams of each cell of multiple cells. The candidate control beams are the subset of the detected control beams that meets a predefined criterion. For example, a candidate control beam is a candidate control beam whose signal measurement is greater than a predefine threshold.  Once the UE detects control beams and determines candidate control beams, the UE calculates the consolidation measurement for each cell based on the one or more signal measurement obtained associated with the corresponding cell. Once the UE selected the set of qualified control beams for consolidation measurement, the UE moves to step 411 wherein the UE obtains consolidation measurement for each cell. Once the consolidation measurements is determined for each cell, the UE finds the cell with the best consolidation result following a cell selection rule 422. Examples of the cell selection rule 422 determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set, or has the largest maximum signal measurement of the set, or has the largest minimum signal measurement of the set, or has the largest mean value of signal measurements of the set, or has the smallest variance of signal measurement of the set, or has the largest sum of signal measurements of the set. Other cell selection rules can be used or combinations of the cell selection rules can be used.); 
for each of the cells, determining the number of good beams among the beams from the cell based on a cell quality threshold ([0036].  Once the consolidation measurements is determined for each cell, the UE finds the cell with the best consolidation result following a cell selection rule 422. Examples of the cell selection rule 422 includes determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set, or has the largest maximum signal measurement of the set, or has the largest minimum signal measurement of the set, or has the largest mean value of signal measurements of the set, or has the smallest variance of signal measurement of the set, or has the largest sum of signal measurements of the set. Other cell selection rules can be used or combinations of the cell selection rules can be used.);
[0036] and [0039].  Once the consolidation measurements is determined for each cell, the UE finds the cell with the best consolidation result following a cell selection rule 422. Examples of the cell selection rule 422 includes determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set, or has the largest maximum signal measurement of the set, or has the largest minimum signal measurement of the set, or has the largest mean value of signal measurements of the set, or has the smallest variance of signal measurement of the set, or has the largest sum of signal measurements of the set. Other cell selection rules can be used or combinations of the cell selection rules can be used.  For example, Cell #0 may rank higher than cell #2 with a higher number of candidate control beams.); and 
controlling, based on the ranking of the cells in the ranking list and based on conditions of the number of good beams and the cell quality, selection and/or re-selection of a cell among the cells that is to be used for radio communications by the UE ([0036]-[0038].  Once the consolidation measurements is determined for each cell, the UE finds the cell with the best consolidation result following a cell selection rule 422. Examples of the cell selection rule 422 includes determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set, or has the largest maximum signal measurement of the set, or has the largest minimum signal measurement of the set, or has the largest mean value of signal measurements of the set, or has the smallest variance of signal measurement of the set, or has the largest sum of signal measurements of the set. Other cell selection rules can be used or combinations of the cell selection rules can be used.  Upon successfully selecting a serving cell, the UE moves to step 413 and finds one or more serving control beams of the serving cell using a beam selection rule 423. The UE receives control and signal information on the selected serving control beams.)  However, Zhang et al. do not disclose a cell quality threshold received via system information.
	In the same field of endeavor, KIM et al. disclose a cell quality threshold received via system information (at least [0050].  On simple example of cell selection criterion is determining whether the detected cell belongs to primary PLMN of the UE and then comparing the BRS_RSRP/BRS_RSRQ measurement derived from one or more coverage beam measurements with a threshold either pre-defined in specification or indicated in SIB to check if the measurement is above the threshold to decide camping on the detected cell.)

For claim 2, the combination of Zhang et al. and KIM et al. disclose the method of claim 1.   Furthermore, Kim et al. disclose the measurement of quality of the beams detected from each of the cells is based on at least one of Reference Signal Received Power (RSRQ) and Reference Signal Received Quality (RSRQ) (at least [0047].  These measurements indicate the estimate of signal strength of beam index#m and reported to higher layer for cell mobility evaluations. Generically these measurements are termed as BRS Reference Signal Received Power (BRS_RSRP) and BRS Reference Signal Received Quality (BRS_RSRQ) providing an estimate of signal strength on received beam from the cell detected by the UE.)
For claim 3, the combination of Zhang et al. and KIM et al. disclose the method of claim 1.   Furthermore, Zhang et al. disclose wherein: for each of the cells, the number of good beams detected from the cell is determined based on how many of the beams have quality above the cell quality threshold (at least [0024] and [0029]-[0038].  Based on the measurement, the UE can determine a set of candidate control beams of each cell of multiple cells. The candidate control beams are the subset of the detected control beams that meets a predefined criterion. For example, a candidate control beam is a candidate control beam whose signal measurement is greater than a predefine threshold.  Once the UE detects control beams and determines candidate control Once the consolidation measurements is determined for each cell, the UE finds the cell with the best consolidation result following a cell selection rule 422. Examples of the cell selection rule 422 includes determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set, or has the largest maximum signal measurement of the set, or has the largest minimum signal measurement of the set, or has the largest mean value of signal measurements of the set, or has the smallest variance of signal measurement of the set, or has the largest sum of signal measurements of the set. Other cell selection rules can be used or combinations of the cell selection rules can be used.)
For claim 4, the combination of Zhang et al. and KIM et al. disclose the method of claim 1.   Furthermore, Kim et al. disclose wherein the cell quality threshold comprises comparisonQualityThreshold received via the system information (at least [0050].  On simple example of cell selection criterion is determining whether the detected cell belongs to primary PLMN of the UE and then comparing the BRS_RSRP/BRS_RSRQ measurement derived from one or more 
For claim 5, the combination of Zhang et al. and KIM et al. disclose the method of claim 1.   Furthermore, Zhang et al. disclose wherein: for each of the cells, a detected beam is counted as a good beam among the beams of the cell responsive to determining that a difference in quality between the detected beam and another beam having the highest quality in the same cell as the detected beam is smaller than a relative threshold defined based on the cell quality threshold (at least [0024] and [0029]-[0038].  Based on the measurement, the UE can determine a set of candidate control beams of each cell of multiple cells. The candidate control beams are the subset of the detected control beams that meets a predefined criterion. For example, a candidate control beam is a candidate control beam whose signal measurement is greater than a predefine threshold.  Once the UE detects control beams and determines candidate control beams, the UE calculates the consolidation measurement for each cell based on the one or more signal measurement obtained associated with the corresponding cell. Once the UE selected the set of qualified control beams for consolidation measurement, the UE moves to step 411 wherein the UE obtains consolidation measurement for each cell. Once the consolidation measurements is determined for each cell, the UE finds the cell with the best consolidation result following a cell selection rule 422. Examples of the cell selection rule 422 determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set, or has the largest maximum signal measurement of the set, or has the largest minimum signal measurement of the set, or has the largest mean value of signal measurements of the set, or has the smallest variance of signal measurement of the set, or has the largest sum of signal measurements of the set. Other cell selection rules can be used or combinations of the cell selection rules can be used.) 
For claim 6, the combination of Zhang et al. and KIM et al. disclose the method of claim 1.   Furthermore, Zhang et al. disclose wherein: for each of the cells, a detected beam is counted as a good beam among the beams of the cell responsive to determining that a difference in quality between the detected beam and another beam having the highest quality in a serving cell of the UE is smaller than a relative threshold defined based on the cell quality threshold (at least [0024] and [0029]-[0038].  Based on the measurement, the UE can determine a set of candidate control beams of each cell of multiple cells. The candidate control beams are the subset of the detected control beams that meets a predefined criterion. For example, a candidate control beam is a candidate control beam whose signal measurement is greater than a predefine threshold.  Once the UE detects control beams and determines candidate control beams, the UE calculates the consolidation measurement for each cell based on the one or more signal measurement obtained associated with the corresponding Once the consolidation measurements is determined for each cell, the UE finds the cell with the best consolidation result following a cell selection rule 422. Examples of the cell selection rule 422 includes determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set, or has the largest maximum signal measurement of the set, or has the largest minimum signal measurement of the set, or has the largest mean value of signal measurements of the set, or has the smallest variance of signal measurement of the set, or has the largest sum of signal measurements of the set. Other cell selection rules can be used or combinations of the cell selection rules can be used.) 
For claim 7, the combination of Zhang et al. and KIM et al. disclose the method of claim 1.   Furthermore, Zhang et al. disclose wherein: for each of the cells, a detected beam is counted as a good beam among the beams of the cell responsive to determining that a difference between quality of the detected beam and cell quality of a serving cell of the same cell as the detected beam is smaller than a relative threshold defined based on the cell quality threshold (at least [0024] and [0029]-[0038].  Based on the measurement, the UE can determine a set of candidate control beams of each cell of multiple cells. The candidate control beams are the subset of the detected control the UE calculates the consolidation measurement for each cell based on the one or more signal measurement obtained associated with the corresponding cell. Once the UE selected the set of qualified control beams for consolidation measurement, the UE moves to step 411 wherein the UE obtains consolidation measurement for each cell. Once the consolidation measurements is determined for each cell, the UE finds the cell with the best consolidation result following a cell selection rule 422. Examples of the cell selection rule 422 includes determining the best cell being the cell whose consolidation measurement has the largest number of qualified control beams in the set, or has the largest maximum signal measurement of the set, or has the largest minimum signal measurement of the set, or has the largest mean value of signal measurements of the set, or has the smallest variance of signal measurement of the set, or has the largest sum of signal measurements of the set. Other cell selection rules can be used or combinations of the cell selection rules can be used.)
For claim 8, the combination of Zhang et al. and KIM et al. disclose the method of claim 1.   Furthermore, Zhang et al. disclose wherein the ranking of the cells in the ranking list relative During cell reselection, the serving cell and neighboring cells are ranked based on the consolidation measurement result. In one embodiment, the UE compares the serving-cell consolidation measurement with a set of measurement thresholds. The UE determines the measurement level based on the comparison. The measurement level includes measuring the serving control beams of the serving cell, measuring the serving and non- serving control beams of the serving cell, measuring the neighboring cells with the same frequency, and measuring the neighboring cells with different frequencies.
For claim 9, the combination of Zhang et al. and KIM et al. disclose the method of claim 8.   Furthermore, Zhang et al. disclose wherein the ranking of the one cell relative to the other cell in the ranking list further comprises: ranking the one cell higher than the other cell in the ranking list based on determining at least one of the following conditions is satisfied: a first ranking condition is satisfied when the cell quality of the one cell is at least a quality threshold level, defined based on the cell quality threshold, better than the cell quality of the other cell; and a second ranking condition is satisfied when the number of good beams of the one cell is at least a good beams threshold number more than the number of good beams of the other cell (at least [0039].   The signal measurement results for each cell contains two  
For claim 10, the combination of Zhang et al. and KIM et al. disclose the method of claim 9.   Furthermore, Zhang et al. disclose wherein the ranking of the one cell relative to the other cell in the ranking list further comprises: ranking the one cell higher than the other cell in the ranking list only when both of the first and second ranking conditions are satisfied (at least [0039].   The signal measurement results for each cell contains two measurements: a first weighted resulting consolidation measurement for each cell is the maximum signal measurement of the CB of the set (method #2) and a second weighted resulting consolidation measurement for each cell is the number of qualified control beams (method #1). The ranking of cells may be the same or may be different based on different measurements contained in the signal measurement. Providing a combination signal measurement for each cell presents a more complete picture of the cell condition such that the UE can select a better cell for cell selection, cell reselection, and/or handover. For example, using method #2, cell #2 may rank higher than cell #0 with a slightly higher maximum signal strength. However, using method #1, cell #0 may rank higher than cell #2 with a higher number of candidate control beams. In one embodiment, the UE uses an algorithm to select the target cell for cell selection, cell reselection, and/or handover. For example, a signal threshold is set such that the best-ranked cell 
For claim 11, the combination of Zhang et al. and KIM et al. disclose the method of claim 1.   Furthermore, Zhang et al. disclose wherein the ranking of the cells in the ranking list relative to each other based on the number of good beams detected from respective ones of the cells and the quality of the cells, comprises: performing the ranking of one cell relative to another cell in the ranking list based on comparison of the number of good beams detected by the UE in the one cell to the number of good beams detected by the UE in the other cell minus a good beam offset threshold, BeamDiff, and further based on comparison of the cell quality of the one cell to the cell quality of the other cell minus a quality offset threshold, QualDiff (at least [0039].   The signal measurement results for each cell contains two measurements: a first weighted resulting consolidation measurement for each cell is the maximum signal measurement of the CB of the set (method #2) and a second weighted resulting consolidation measurement for each cell is the number of qualified control beams (method #1). The 
For claim 12, the combination of Zhang et al. and KIM et al. disclose the method of claim 1.   Furthermore, Zhang et al. disclose  wherein the controlling, based on the ranking of the cells  The signal measurement results for each cell contains two measurements: a first weighted resulting consolidation measurement for each cell is the maximum signal measurement of the CB of the set (method #2) and a second weighted resulting consolidation measurement for each cell is the number of qualified control beams (method #1). The ranking of cells may be the same or may be different based on different measurements contained in the signal measurement. Providing a combination signal measurement for each cell presents a more complete picture of the cell condition such that the UE can select a better cell for cell selection, cell reselection, and/or handover. For example, using method #2, cell #2 may rank higher than cell #0 with a slightly higher maximum signal strength. However, using method #1, cell #0 may rank higher than cell #2 with a higher number of candidate control beams. In one embodiment, the UE uses an algorithm to select the target cell for cell selection, cell reselection, and/or handover. For example, a signal threshold is set such that the best-ranked cell using method #2 is selected if the maximum signal measurement is greater than   
	For claims 19-26, the claims have features similar to claims 1-8.  Therefore, the claims are also rejected for the same reasons in claims 1-8. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAI PHUONG whose telephone number is 571-272-7896.  The examiner can normally be reached on Monday-Friday, 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.